Citation Nr: 0516213	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Lyme disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her sister


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1981 to September 
1992.  The record shows that she had more than two years and 
five months of additional prior active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 decision by the RO 
which denied service connection for Lyme disease.  A personal 
hearing before the undersigned member of the Board in 
Washington, D.C. was held in October 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's Lyme disease was not present in service or 
until many years after service.  


CONCLUSION OF LAW

The veteran does not have Lyme disease due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in November 2002, prior to 
the December 2002 adjudication of her claim, and she was 
provided with the law and regulations pertaining to VCAA in 
the February 2004 statement of the case.  The veteran also 
testified at a personal hearing before the undersigned member 
of the Board in October 2004.  The veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  Clearly, from submissions by and 
on behalf of the veteran, she is fully conversant with the 
legal requirements in this case.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to the 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by her is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran had sufficient notice of the type of 
information needed to support her claim and the evidence 
necessary to complete the application.  Therefore, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions of VCAA, including 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), have been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The service medical records show that the veteran was treated 
for various maladies, on numerous occasions during her more 
than 13 years of active service from 1979 to 1992.  The 
various maladies included gastroenteritis, cystitis, urinary 
tract infection, carpal tunnel syndrome (CTS), an injury to 
the left knee and ankle, left meniscectomy, colds, acne, 
rashes, a sore on her left foot, an upper respiratory 
infection, vague pain on the right side of her neck, back, 
and right leg, and numerous gynecological problems.  She 
underwent numerous diagnostic studies, including urinalysis, 
blood work-ups, x-ray studies, and nerve conduction velocity 
and electromyographic examinations for the various complaints 
and symptoms.  

On a Report of Medical History for service in September 1978, 
the veteran reported a history of dizzy spells, sinusitis, 
skin disease, tumor, growth, cyst, or cancer, high blood 
pressure, and epilepsy or fits as a child.  The examiner's 
findings included "pelyrasis" rosea, possible anemia, and a 
minor back injury without sequella.  On examination, the 
veteran was noted to have mild pes planus and an appendectomy 
scar.  

The service medical records show that while stationed at Fort 
Benning, Georgia, the veteran was seen on April 23, 1981, for 
constipation for five days, a red knot on both legs, and 
difficulty sleeping.  On examination, her temperature was 
98.8, and there were no pertinent abnormalities on her head, 
neck, throat, ears, or abdomen.  The assessment was insect 
bites on lower legs and she was given Benedryl and referred 
to the mental health clinic for evaluation.  A mental health 
clinic note the same day indicated situational anxiety.  

She was seen on May 1, for an infected sore on the left foot, 
constipation, and menstrual bleeding for two days.  When seen 
on May 18, 1981, she complained of chest and left foot pain 
and nasal drainage, but denied any other illnesses.  She was 
seen for a rash on her back on June 15, and reported that it 
was present for two weeks.  At that time, her legs were clear 
and there was no evidence of edema, discoloration, deformity, 
or tenderness.  The diagnosis was contact dermatitis, and 
shin splints.  

On a Report of Medical History for periodic examination in 
May 1986, the veteran specifically denied any problems with 
swollen or painful joints, frequent or severe headaches, 
dizziness or fainting spells, eye trouble, skin diseases, 
pain or pressure in chest, heart trouble, leg cramps, 
indigestion, stomach problems, arthritis, rheumatism, or 
bursitis, lameness, recurrent back pain, knee problems, 
depression or excessive worry, or nervous trouble of any 
sort.  No pertinent abnormalities were noted on examination 
at that time.  

In May 1989, the veteran was seen for pain and swelling in 
the left knee.  She also reported two episodes of subjective 
giving way of the knee, with transient pain in her right hip, 
right TMJ, and right shoulder.  She reportedly had been out 
in the field but denied any tics bites, weight loss, myalgia, 
or any skin rashes except for her face, which sounded like a 
herpetic type rash.  A titer test for Lyme disease was 
negative.  

On her original application for VA compensation benefits 
received in September 1992, the veteran claimed service 
connection for a left knee injury, CTS, lower back disorder, 
and lumps in her breasts.  She made no mention of any other 
medical problems.  

On VA general medical and orthopedic examinations in October 
1992, the veteran reported a history of a torn left lateral 
meniscal in service, chronic low back pain without radiation 
since July 1992, and left shoulder pain since August 1992.  
She reported intermittent low back pain 1 to 2 times a week 
on average, pain in her left shoulder when working overhead, 
and pain and swelling in the left knee when walking or 
standing. Following examination, the diagnoses included 
mechanical low back pain, probable bursitis, and status post 
left lateral meniscal tear, symptomatic.  

The evidentiary record includes several letters from J. G. 
J., M.D., dated between June 2002 and January 2004.  The 
letters are essentially duplicative and indicated that he had 
been treating the veteran for Lyme disease since January 
2002.  He reported a history of the veteran's symptoms, 
treatment, and clinical findings, and opined that her Lyme 
disease probably had its onset in service.  The physician did 
indicate that the veteran "has been tested a number of times 
which has often returned a negative or equivocal report, 
which does not rule of the fact that this patient is 
evidently not well and presents with overwhelming clinical 
manifestations."  

The veteran underwent VA joint and infectious disease 
examinations in April and May 2003, respectively.  The 
examiner's indicated that they had reviewed the claims file 
and provided a description of the veteran's medical history, 
treatment, and their clinical findings on examination.  The 
joint examiner opined that the veteran's multiple complaints 
were not related to service, despite her current diagnosis of 
Lyme disease.  He noted that she did not have any diagnostic 
evidence of arthritis, and that her CTS and left knee 
disability were attributable to an identifiable etiology.  
However, he indicated that he would defer any medical opinion 
on the subject of the etiology of her Lyme disease to the 
infectious disease examiner.  

The infectious disease examiner noted that there was no 
evidence that the veteran was bitten by a tic in service, and 
that her wrist and left knee problems were probably due to 
her job in the post office and her left knee injury in 
service.  He opined that the veteran's Lyme disease was not 
related to military service.  

At the personal hearing in October 2004, the veteran 
testified that another soldier pulled three tics from her 
back while they were in the shower after coming back from one 
week in the field during OCS training.  She also that there 
were tics in other places but that they were so small that 
they were hard to notice.  (T p.6).  When she went on sick 
call, she told the doctor that she had been bitten by more 
than one tic.  (T p.8).  

At the hearing, the veteran submitted additional private 
medical records showing treatment for multiple problems from 
August 1999 to the present.  The records included diagnostic 
studies confirming the presence of Lyme disease.  A letter 
from J. F. M., Jr., dated in November 2004, indicated that he 
first began treating the veteran in 1998 after she had 
several visits to the emergency room for unexplained 
symptoms.  After several visits, the veteran tested positive 
for Lyme disease and was subsequently referred to Dr. J. for 
treatment.  Dr. M. noted that the records indicated that the 
veteran was bitten by an insect in service and that the rash 
was somewhat descriptive of the type of rash indicative of 
Lyme disease.  It was his opinion, based on the veteran's 
history, that she was mostly likely bitten by a tic in 
service.  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Analysis

The veteran contends that she was bitten by numerous tics on 
her back and other areas of her body while out on field 
exercises in April 1981, and that she developed a rash at the 
site of the bites within a couple of weeks.  She developed 
joint pain in her wrists beginning in 1984 and in her left 
knee in 1989, which she believes were manifestations of Lyme 
disease.  

The favorable evidence of record includes opinions from two 
private physicians who treated the veteran for Lyme disease 
from 1998 to the present.  However, the Board finds that the 
opinions are speculative at best and based on an inaccurate 
factual premise.  Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (A medical opinion based on an 
inaccurate factual premise is not probative.).  Not only are 
the opinions unsupported by objective findings, but they are 
contradicted by the evidence of record, including diagnostic 
studies which ruled out Lyme disease more than seven years 
after the alleged infectious tic bites.  Dr. J. indicated 
that testing for Lyme disease had been negative, or, at best, 
equivocal.  Futhermore, he failed to indicate the 
significance, if any, of the fact that the veteran was 
stationed in Georgia at the time of she claimed she was 
bitten.  Curiously, in 1982 and 1983, the earliest years 
reported to the Center for Disease Control in Atlanta, 
Georgia, no incidents of Lyme disease were reported in 
Georgia. 

Concerning the opinion of Dr. J., the Board notes that while 
he indicated that he reviewed the claim file, it would appear 
that his review was cursory at best, given his inaccurate 
accounting of the veteran's symptoms and treatment during 
service, and the fact that he failed to notice that the 
veteran tested negative for Lyme disease during service, more 
than eight years after the claimed tic bites.  His 
chronological account of the veteran's symptoms and treatment 
in service is inaccurate and further undermines his 
conclusion.  For example, he stated that the veteran 
developed a rash at the site of tic bites on her back in 
1981, and that she was seen a few weeks later for a low-grade 
fever, insomnia, and red knots on both legs.  He pointed out 
that in most Lyme cases, the individual will develop red 
papule within 3 to 32 days after the bite.  Therefore, he 
believed that the onset of the veteran's rash was consistent 
with the development of Lyme disease.  (See January 2003 
letter).  

In contrast, the service medical records showed that the 
veteran was first seen in April 1981 for complaints of 
insomnia, constipation, and insect bites on her legs, not her 
back.  In fact; there was no mention of any complaints or 
findings concerning the veteran's back.  Her temperature at 
that time, as well as on other numerous occasions, was 98.8, 
not necessarily indicative of a "low-grade" fever.  The 
Board notes that the veteran was in her first week of OCS 
training, which she testified at the personal hearing, was 
highly stressful and competitive.  The assessment of 
situational anxiety when seen at the mental health clinic the 
same day is consistent with the circumstances of her military 
training and offers a plausible explanation for her 
complaints of insomnia during the first couple of weeks OCS 
training.  Subsequent service medical records showed no 
further complaints or abnormalities referable to any sleeping 
problems, and the veteran specifically denied any such 
problems on a periodic examination in May 1986.  

Furthermore, the veteran did not develop a rash at the site 
of the insect bites.  The veteran was seen for a rash on her 
back on June 15, 1981, nearly two months after the insect 
bites on her legs.  At that time, she made no mention of any 
insect bites on her back, nor were there any findings 
suggestive of any such bites.  The impression was contact 
dermatitis and she was given an ointment.  Moreover, there 
was no evidence of any skin abnormalities or rash at the site 
of the insect bites on her legs.  There was no edema, 
discoloration, deformity, or tenderness on either leg.  The 
rash on her back was not manifested until at least 39 days 
after she was first treated for the insect bites on her legs.  
Treatment for the insect bites on her legs was on April 23, 
and for a rash on her back on June 15, 1981.  Taking into 
account that the rash was present for two weeks would place 
the onset of the rash around June 1, 1981.  The insect bites 
were reportedly incurred while she was in the field, which 
would add another one to seven days placing the onset of the 
back rash well outside the 32-day period referred to by the 
doctor.  In any event, the significant point is that the 
veteran did not develop a rash at the site of the insect 
bites, as asserted by both private physicians.  

The other favorable opinion from Dr. M. is based on the same 
inaccurate factual premise.  That is, that the veteran 
developed a rash at the site of an insect bite and 
subsequently developed symptoms of Lyme disease.  Dr. M. 
indicated that his opinion was based on a review of records, 
but does not indicate whether his review included the 
veteran's service medical records.  (See November 2004 
letter).  This is particularly significant given the fact 
that diagnostic testing for Lyme disease in service was 
negative.  Dr. M. did not offer any discussion or analysis of 
the facts and his somewhat qualified conclusion that the 
timing of the veteran's symptoms suggested that she was 
"most likely" bitten by a tic, and that the rash was 
"somewhat descriptive" of the type of rash associated with 
Lyme disease is speculative and does not provide the required 
degree of medical certainty.  Bloom, 12 Vet. App. at 187 
(1999).  

The Board has considered the veteran and her sister's 
testimony.  However, as a layperson, they are not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of a medical 
nexus).  While the veteran's sister had training as a nurse 
practioneer, she is not shown to have any particular medical 
expertise in the field of infectious diseases.  Thus, any 
opinion concerning the diagnosis or etiology of the veteran's 
Lyme disease is of far less probative value.  

The evidentiary record includes opinions from two VA 
physicians who reviewed the entire claims file and concluded 
that the veteran's Lyme disease was not related to military 
service.  It appears that the two VA physician's also failed 
to notice the negative test results for Lyme disease in 
service.  However, that defect is not prejudicial to the 
veteran nor would it change their underlying conclusion.  
That is, both physician's indicated that there were medical 
explanations in the record to account for the veteran's joint 
pains involving her wrists and left knee, i.e., CTS and a 
meniscus tear in the left knee.  Furthermore, the infectious 
disease examiner noted that there was no confirmation in the 
record that the veteran was bitten by a tic in service.  The 
additional information that diagnostic testing for Lyme 
disease in service was negative would do nothing to undermine 
their conclusions that Lyme disease was not present in 
service.  

The Board considered remanding the appeal for a more 
comprehensive medical opinion.  However, as the service 
medical records clearly ruled out Lyme disease in May 1989, 
more than eight years after the veteran claimed to have be 
infected, and there is no evidence of any symptoms or 
diagnosis of Lyme disease until some six to nine years after 
her discharge from service, and more than 17 years after the 
insect bite in service, the Board finds no useful purpose 
would be served by remanding the appeal.  Any favorable 
opinion that could be added to the record on remand would 
have to resort to speculation and the assumption of facts 
which cannot be confirmed.  

In addition, the letters from the two private physicians and 
Dr. M.'s treatment records indicated that the veteran was 
first seen at the emergency of a private hospital for 
unexplained symptoms beginning in 1998.  An August 1999 
progress note indicated that the veteran requested to be 
tested for Lyme disease because of various symptoms that she 
had had over a several month period.  Subsequent testing 
confirmed that she had Lyme disease.  While the Board is not 
competent to render a medical opinion, it is required to 
weigh the evidence for and against the claim.  In this case, 
the objective evidence does not show that the veteran 
sustained a tic bite in service, or that she developed a rash 
at the site of the insect bites on her legs in service, or 
that she had any unexplained symptoms during service, as 
suggested by the two private doctors.  The record does show 
that testing for Lyme disease in service was negative, that 
the veteran was first treated for unexplained symptoms 
beginning in 1998, and that she was diagnosed with Lyme 
disease in 2001 or 2002.  

In light of the discussion above, the Board finds no basis to 
grant service connection for Lyme disease.  Accordingly, the 
claim is denied.  




ORDER

Service connection for Lyme disease is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


